

112 HR 4400 IH: Burn Pit Registry Expansion Act
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4400IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mr. Ruiz (for himself, Ms. Slotkin, Mr. Wenstrup, Mr. Gallego, and Mr. Welch) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo expand the scope of the Department of Veterans Affairs open burn pit registry.1.Short titleThis Act may be cited as the Burn Pit Registry Expansion Act. 2.Expansion of scope of Department of Veterans Affairs open burn pit registry to include open burn pits in Egypt and SyriaSection 201(c)(2) of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note) is amended, in the matter before subparagraph (A), by striking or Iraq and inserting , Iraq, Egypt, or Syria.